oOo F&F NY DBD A FP WD NH

NO bw KN NHN NO WY KD DD DR Rm ee eee
“ao NI DAO OO FF WD NG KH OD CO OO HN DH OH SFP WY HO KK BS

 

 

FILED

DAVID L. ANDERSON (CABN 149604)
United States Attorney FEB 24 2020

 

SUSAN Y. SOONG
HALLIE HOFFMAN (CABN 210020) CLERK, US. DISTRICT COURT
Chief, Criminal Division NORTH DISPRICT OF CALIFORNIA
Richard Ewenstein (CABN 294649)
Assistant United States Attorney
450 Golden Gate Avenue
San Francisco, California 94102-3495
Telephone: (415) 436-6842
FAX: (415) 436-7234
Richard.Ewenstein@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR-20-0068-CRB
)
Plaintiff, ) [Prepesed] DETENTION ORDER
)
Vv. )
)
RAYA MAN, )
)
Defendant. )
}
On February 4, 2020, defendant Raya Man made his first appearance before this Court on a
complaint charging him with being a felon in possession of a firearm and ammunition in violation of 18

U.S.C. §§ 922(g)(1) and 924(e). On February 11, the matter came before the Court for a detention
hearing. The defendant was present and represented by Federal Public Defender Steven Kalar.
Assistant United States Attorney Richard Ewenstein appeared for the government. After hearing
proffers from both parties, and with both parties’ consent, the Court suspended the hearing so that the
parties could provide the Court with further information.

On February 13, 2020, a grand jury returned an indictment against the defendant charging the
same offenses as the complaint. The defendant was arraigned on that indictment on February 20, 2020.

On February 21, 2020, the parties again appeared before the Court to conclude the detention hearing.

 
WwW

Co 6 NHN DH A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
“24
25
26
27
28

 

 

The defendant was again present and represented by Mr. Kalar, and Mr. Ewenstein again appeared for
the government.

At the February 11, 2020 hearing, the government moved for detention on the basis that no
condition or combination of conditions of release could reasonably assure the defendant’s appearance or
the safety of the community in light of the defendant’s living situation, criminal history, and the alleged
conduct in the case. The defense opposed detention and proposed the defendant’s release to a halfway
house. Pretrial Services recommended detention both because the defendant’s living situation posed a
risk of non-appearance and because no condition or combination of conditions of release would
reasonably assure the safety of the community. The government and Pretrial Services both agreed that,
with a more stable living situation and sureties, conditions likely could be fashioned to assure the
defendant’s appearance.

At the February 21, 2020 hearing, the defense informed the Court that the halfway house would
not accept the defendant. The defense also proposed close friends of the defendant as sureties and
custodians, among other release conditions. The government continued to seek detention.

Upon consideration of all of the facts and proffers presented at the hearings, including the
information contained in the Pretrial Services report, the Court finds by clear and convincing evidence
that no condition or combination of conditions will reasonably assure the safety of the community.
Accordingly, the defendant must be detained pending trial in this matter.

This Order supplements the Court’s findings at the detention hearing and serves as written
findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).
The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining whether
pretrial detention is warranted. In coming to its decision, the Court has considered those factors,
paraphrased below:

(1) the nature and seriousness of the offense charged;

(2) the weight of the evidence against the person;

(3) the history and characteristics of the person including, among other considerations,

employment, past conduct and criminal history, and record of court appearances; and

 
10
11
12

14
15
16
17
18
19
20
21
6
23
24
25
26
27
28

 

 

(4) the nature and seriousness of the danger to any person or the community that would be posed

by the person’s release.
18 U.S.C. § 3142(g).

Given the nature of the crime alleged, as well as the history and characteristics of the defendant,
the Court determines that, on the record before it, there is no condition or combination of conditions of
release that can reasonably assure the safety of any other person and the community. In particular, the
Court notes that the defendant has, several times, been convicted of felony offenses involving violence.

Accordingly, pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

1. The defendant be, and hereby is, committed to the custody of the Attorney General for
confinement in a corrections facility;

2. The defendant be afforded reasonable opportunity for private consultation with counsel; and

3. On order of a court of the United States or on request of an attorney for the government, the
person in charge of the corrections facility in which the defendant is confined shall deliver the defendant
to an authorized United States Marshal for the purpose of any appearance in connection with a court
proceeding.

This Order is without prejudice to reconsideration at a later date if circumstances change.

IT IS SO ORDERED.

   

LZ

DATED: February?', 2020 =
HONORABLE JOSEPH C. SPERO
ChiefUnited States Magistrate Judge

 
